Citation Nr: 1207376	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  09-06 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for residuals of right hand sprain.

2.  Entitlement to an initial compensable rating for left knee tendonitis (previously rated as patellofemoral syndrome) from October 1, 2006, to June 1, 2010.  

3.  Entitlement to an initial rating in excess of 10 percent for left knee tendonitis (previously rated as patellofemoral syndrome) from June 2, 2010. 

4.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the lumbar spine with moderate lower lumbar spondylosis and aggravation of dextroscoliosis of the lower thoracic spine, slight scoliosis of the lumbar spine, and degenerative joint disease of the thoracic spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to September 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating determination of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Phoenix, Arizona, in which the RO, inter alia, denied service connection for residuals of right hand sprain, granted service connection for left knee and thoracolumbar spine disabilities, and assigned 0 percent (noncompensable) and 10 percent initial ratings from October 1, 2006, respectively.  In November 2007, the Veteran filed a notice of disagreement (NOD) as to the denial of service connection as well as to the initial ratings assigned to his left knee and thoracolumbar spine disabilities.  A statement of the case (SOC) was issued in January 2009 as to the issues of service connection for residuals of right hand sprain and a higher initial rating for left knee disability, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2009.  In January 2011, the RO granted an increased, 10 percent, rating for service-connected left knee disability, effective June 2, 2010.  In February 2011, an SOC was issued as to the appeal for a higher initial rating for thoracolumbar spine disability, and the Veteran filed a substantive appeal (via a VA Form 9) later that same month.

Because the Veteran has disagreed with the initial ratings assigned following the grant of service connection for his left knee and thoracolumbar spine disabilities, the Board has characterized this issue on appeal in light of Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  Furthermore, higher ratings for the Veteran's left knee disability are assignable from the date of the RO's award of an increased rating, effective June 2, 2010.  As the Veteran is presumed to seek the maximum available benefit, the Board has characterized the appeal as encompassing the matters set forth on the title page.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In February 2011, the Veteran testified during a hearing before the undersigned Acting Veterans Law Judge at the RO regarding the issue of higher initial ratings for left knee disability.  A transcript of that hearing is of record.  

The Board's disposition of the matter of service connection for residuals of right hand sprain is set forth below.  The claims for higher initial ratings for left knee and thoracolumbar disabilities are addressed in the remand following the order and, for reasons discussed further below, are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDING OF FACT

In February 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wished to withdraw from appeal the issue of service connection for residuals of right hand sprain.  


CONCLUSION OF LAW

The criteria for withdrawal of appeal as to the issue of service connection for residuals of right hand sprain have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran submitted a written statement in February 2011, withdrawing his appeal as to the issue of service connection for residuals of right hand sprain.  Hence, there remains no allegation of errors of fact or law for appellate consideration with regard to this matter.  Accordingly, the Board does not have jurisdiction to review the appeal as to this issue and it must be dismissed.


ORDER

The appeal as to the issue of service connection for residuals of right hand sprain is dismissed.  

	
REMAND

The Board's review of the claims file reveals that further RO action on the remaining claims on appeal is warranted.

The Board observes that VA shall provide a medical examination or obtain a medical opinion when such examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  In the context of an increased rating claim, this duty requires that VA conduct an examination which provides "sufficient detail" as necessary to evaluate a particular disability.  38 C.F.R. § 4.2 (2011); see also Green v. Derwinski, 1 Vet. App. 121, 124 (stating that VA has a duty to provide the veteran with a thorough and contemporaneous medical examination).  Moreover, when there is assertion of an increase in the severity of a service-connected disability since the last VA examination, VA should consider whether a more contemporaneous examination is needed to adequately evaluate the disability on appeal.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Littke v. Derwinski, 1 Vet. App. 90, 92 (1990); VAOPGCPREC 11-95 (1995).  

Here, the Veteran testified at the February 2011 Board hearing that his knee symptoms have worsened since his most recent VA examination in June 2010.  Specifically, he noted that he now experiences pain with prolonged sitting, as well as prolonged walking.  The Veteran also indicated that he has been experiencing problems with left knee instability/giving way, symptomatology that was not reported at the June 2010 VA examination.  
In light of the Veteran's testimony, the Board finds that a remand is necessary to re-evaluate the current level of severity of his service-connected left knee disability.  Hence, the RO should arrange for the Veteran to undergo orthopedic examination, by an appropriate physician, at a VA medical facility.  The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, may result in denial of the claims (which, on these facts, all emanate from an original claim for, and award of, service connection, and will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655 (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination(s), the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination(s) sent to him by the pertinent VA medical facility.
Prior to arranging for further examination, to ensure that the record before each examiner is complete, and that all due process requirements are met, the RO should undertake appropriate action to ensure that all outstanding, pertinent records are associated with the claims file.  

The claims file currently includes outpatient treatment records from the VA Medical Center (VAMC) in Tucson, Arizona from August 2007 through September 2007; thus, it is likely that more recent records exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).   Hence, the RO should obtain from the Tucson VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran dated since September 2007, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The letter should specifically request that the Veteran submit any records pertaining to treatment by his non-VA physician, Dr. Patel (as noted during the February 2011 Board hearing), or submit information sufficient for VA to request these records on his behalf.  

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  The RO's adjudication of the initial rating claim should include consideration of whether "staged rating" of the disability (assignment of different ratings for distinct periods of time, based on the facts found) pursuant to Fenderson (cited above), is appropriate.  

The Board also notes that, with respect to the issue of an initial rating in excess of 10 percent for thoracolumbar spine disability, the Veteran indicated on his VA Form 9 that he desired to have a Board hearing at the RO (i.e., Travel Board hearing).  A review of the file reveals that this substantive appeal was submitted to VA on the same day as the Veteran's February 2011 Board hearing.  It is not certain from the record whether it was filed before or after the hearing.  Resolving all doubt in favor of the Veteran, the Board will presume this substantive appeal (and request for a hearing) was filed after the February 2011 Board hearing, and as such, will not presume the Veteran choose not to provide testimony on this issue.  

Pursuant to 38 C.F.R. § 20.700 (2011), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. §§ 20.703, 20.704 (2011) (pertaining specifically to hearings before the Board).  Accordingly, and because the RO schedules Travel Board hearings, a remand of this matter to the RO for the requested hearing is warranted.

Accordingly, these matters are hereby REMANDED for the following action:

1.  The RO should schedule the Veteran for a Travel Board hearing on the matter of his entitlement to an initial rating in excess of 10 percent for service-connected thoracolumbar disability.  The RO should notify the Veteran and his representative of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2011).  

2.  The RO should obtain from the Tucson VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, since September 2007.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the left knee disability claim on appeal that is not currently of record.  The letter should specifically request that the Veteran submit any records pertaining to treatment by his non-VA physician, Dr. Patel (as noted during the February 2011 Board hearing), or submit information sufficient for VA to request these records on his behalf.  

The RO's letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

4.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA orthopedic examination, by an appropriate physician, at a VA medical facility.  The entire claims file, to include a complete copy of the REMAND must be made available to the physician designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies (to include X-rays, if necessary) should be accomplished, and all clinical findings should be reported in detail.  Each examiner should set forth all examination findings, along with complete rationale for any conclusions reached, in a printed (typewritten) report.

The examiner should describe any signs and symptoms associated with the Veteran's service-connected left knee tendonitis (previously described as patellofemoral syndrome).  Such description should specifically include any discussion(s) regarding:

	(a) any orthopedic limitation(s), including any limitation of motion associated with this disability.  Taking into consideration both the subjective and clinical evidence of record, the examiner should determine whether any weakened movement, excess fatigability, incoordination, flare ups, or repeated use results in further limitation of motion, and if so, the examiner should estimate the degree of additional range of motion loss or favorable or unfavorable ankylosis.  

	(b) whether the Veteran's service-connected left knee disability is characterized by recurrent subluxation or lateral instability.  

	(c) any occupational impairment(s) associated with the Veteran's left knee disability.  

6.  If the Veteran fails to report to any scheduled examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

7.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).  

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims for higher initial ratings for left knee disability on appeal in light of pertinent evidence and legal authority, including consideration of whether staged rating, pursuant to Fenderson (cited above), is warranted.  

9.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes citation to and discussion of all additional legal authority considered (in particular, 38 C.F.R. § 4.16(b)), along with reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


